DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to the Application filed on 4/27/2020. The application claims benefit of the provisional application 62/839,601 filed on 04/26/2019.
 
Claims 1-21 are pending in this application. Claims 1 and 14 are independent claims.



Claim Objections
Claims 1, 11, 13, 14, and 21 are objected to because of the following minor informalities:  
Claim 1, line 9, add “and” at the end of the line.
Claim 11, lines 2 and 8, add “and” at the end of the lines.
Claim 13, line 4, add “and” at the end of the line.
Claim 14, lines 10 and 12, add “and” at the end of the lines.
Claim 21, lines 3 and 9, add “and” at the end of the lines.
Appropriate correction is required.

Examiner Comments
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a gesture pattern definition engine configured to define …” in claim 14, “operation acceptance unit that accepts / performs …” in claim 14, “human-to-machine interface-assisting sensor suite configured to detect …” in claim 14, “a gesture interpretation engine configured to: convert/compute/apply/determine …” in claims 14 and 15, and “a gesture distillation engine configured to derive/determine/translate …” in claims 14, 15, 19, and 20.


As per Applicant’s specifications:
the gesture pattern definition engine, the gesture interpretation engine, and the gesture distillation engine are all being interpreted to cover one or more processors or a portion thereof. The can be implemented as cloud-based engines using a cloud-based computing system. They may additionally include firmware or software embodied in a computer-readable medium, as described on pp. 5-6, paragraphs [0019]-[0020] of the specifications. See also [0030] and [0045] further describing the capability at being on separate devices such as a wearable device, a smartphone, and/or in the cloud.
the  human-to-machine interface-assisting sensor suite is interpreted to represent any of one or more devices detecting human action including different sensors, processors, power sources, and needed interfaces as described on pp. 7, 8, and 9, paragraphs [0024], [0025], and [0028] of the specifications.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim limitation “a gesture distillation engine configured to derive a minimal gesture index for the gesture pattern” in independent claim 14 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure does not provide a sufficient algorithm for performing the entire specialized function claimed reciting deriving a minimal gesture index. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. 

Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.


The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 14-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Since claim limitation “a gesture distillation engine configured to derive a minimal gesture index for the gesture pattern” in independent claim 14 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph and the specification fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function (see Claim interpretation and Rejections Under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, above), this limitation also lacks adequate written description as required by 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph, because an indefinite, unbounded functional limitation would cover all ways of gesture distillation engine on pp. 13-14, paragraphs [0044]-[0045] with respect to fig. 3 does not provide sufficient explanation as to how the minimal gesture index would be derived. See MPEP 2163.03 VI.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Independent claim 1 recites defining a gesture pattern, detecting gesture-agnostic actions (including gestures and non-gestures) of a human agent in a field of detection, converting applicable stimuli in the field of detection into a set comprising certain values, computing a set of derived values, applying a gesture-related contextual calibration and deriving a minimal gesture index for the gesture pattern. These limitations can all be recognized as elements of a mental process and mathematical concepts that can be performed in the human mind. They can be exemplified by maintaining patterns related to certain gestures, observing human actions that encompass a collection of gestures and non-gestures, then applying come conversions and computations related to detected input related to these gesture patterns. These fall within the “Mental Processes” (for defining the pattern and detecting the actions) and “Mathematical Concepts” groupings (for the conversion, computation, calibration, and minimal index derivation) of abstract ideas. Accordingly, the claims recite an abstract idea. 
This judicial exception is not integrated into a practical application because the limitations are merely instructions to implement the abstract idea on a computer and require no more than a generic computer to perform generic computer functions. There are no further additional elements that suffice to integrate the abstract idea into a practical application. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. 
Therefore, this claim is not patent eligible.

Dependent claims 2-10 recite additional limitations of determining a size of the minimal gesture index (claim 2), performing the detection using certain common hardware elements (claims 3-5), certain mathematical examples for the derived values (claim 6), specifics of the calibration to obtain the feature subset (claim 7), sharing the feature subset (claim 8), employing a neural network (claim 9) and translating the coefficients for a different processor architecture (claim 10).  
Additional limitations of claims 2 and 7 constitute concepts performed in the human mind which fall within the “Mental Processes” groupings of abstract ideas and those of claims 6 and 10 constitute steps involving mathematical calculations which fall within the “Mathematical Concepts” groupings of abstract ideas.
This judicial exception is not integrated into a practical application. Additional elements of using certain common hardware elements (claims 3-5), and sharing the feature subset (claim 8) all amount to no more than adding insignificant extra-solution activity/specifications related to inputting data and sharing data. These additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Furthermore, the additional elements of using neural networks (claim 9) with no specific practical application merely link the use of an exception to a technological environment and still do not impose any meaningful limits on practicing the abstract idea.
The dependent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of input and output are insignificant extra-solution activity steps that cannot provide an inventive concept. Neither can 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 5, 6, 7, 14, 16, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Iyer et al., US PGPUB 2017/0371417 A1 (hereinafter as Iyer) in view of Zhang et al., US PGPUB 2019/0204932 A1 (hereinafter as Zhang).

Regarding independent claim 1, Iyer teaches a method for obtaining a minimal gesture index [see figs. 3-5 and note downsampling gesture data in 314 shown in fig. 3; note also the downsampling to 1 data point indicated in [0029]], the method comprising: 
see [0022] indicating the acquisition of gesture data indicating certain features and see example 8 where the capturing of gesture data is determined by a determined beginning and end of the gesture as described in [0051] and shown in fig. 3, steps 302, 206, and 310 and also described in [0024]; Examiner notes that the gesture data captured between the begin and end gestures defines a certain pattern for the gesture based on the acquired data; the gesture pattern can be broadly interpreted in light of the specifications of the instant application at [0050] on p. 50 to be the set of features that define the gesture which is similar to the features in the gesture data described in [0022] of Iyer]; 
detecting gesture-agnostic actions of a human agent in a field of detection, the gesture agnostic actions including actions that include gestures [see detecting gesture actions performed by a user by the gesture measurement device 108 shown in fig. 1 and described in [0015]-[0016]]; 
converting applicable stimuli in the field of detection into a set comprising one or more of linear movement values and rotational movement values [again see [0015] describing measuring linear accelerations and angular positions; then note utilizing the values indicating linear position, linear velocity, angular position, angular velocity, angular acceleration, etc. in the gesture data set described in [0022]]; and
deriving a minimal gesture index for the gesture pattern [see e.g. abstract, lines 3-5 and [0012], lines 6-9; again see figs. 3-5 and note downsampling gesture data in 314 shown in fig. 3; note also the downsampling to 1 data point indicated in [0029]].


Iyer does not explicitly teach any of the following:
that the gesture-agnostic actions include actions that do not include gestures;

applying a gesture-related contextual calibration to obtain a gesture-related feature subset.

Zhang teaches a method for dealing with gesture patterns [see e.g. fig. 3] and further teaches:
detecting gesture-agnostic actions that include actions that do not include gestures [see e.g. [0020] and note distinguishing gesture events from no-gesture events; see also [0053] indicating detecting non-gesture related motion];
computing a set of derived values from one or more of linear movement values and rotational movement values [see e.g. [0069] and note calculating a set of values from axes data comprising linear acceleration and rotational movement]; and
applying a gesture-related contextual calibration to obtain a gesture-related feature subset [see e.g. [0059] indicating the identification of a gesture event and locating an event window containing data related to the input gesture; note also in [0069] calculating features for each event window for each sensor and obtaining an event vector].

It would have been obvious to one of ordinary skill in the art having the teachings of Iyer and Zhang before the effective filing date of the claimed invention to specifically include in Iyer’s method for obtaining minimal gesture indices the detection of actions that do not include gestures and to further compute derived values from the sensor-related values and to further apply additional calibration for obtaining gesture-related feature subsets, as per Zhang’s 


Regarding independent claim 14, Iyer teaches a system [see exemplary figs. 1-2] comprising: 
a gesture pattern definition engine configured to define a gesture pattern [see processor 102 and description in [0014]; Examiner notes that the engine is interpreted as a processor as per the Claim Interpretation Section above; see [0022] indicating the acquisition of gesture data indicating certain features and see example 8 where the capturing of gesture data is determined by a determined beginning and end of the gesture as described in [0051] and shown in fig. 3, steps 302, 206, and 310 and also described in [0024]; Examiner notes that the gesture data captured between the begin and end gestures defines a certain pattern for the gesture based on the acquired data; the gesture pattern can be broadly interpreted in light of the specifications of the instant application at [0050] on p. 50 to be the set of features that define the gesture which is similar to the features in the gesture data described in [0022] of Iyer]; 
a human-to-machine interface-assisting sensor suite configured to detect gesture-agnostic actions of a human agent in a field of detection, the gesture agnostic actions including actions that include gestures [see detecting gesture actions performed by a user by the gesture measurement device 108 shown in fig. 1 and described in [0015]-[0016]; again Examiner notes that the sensor suite is interpreted as a device including sensors and other components, as per the Claim Interpretation Section above]; 
a gesture interpretation engine [again see processor 102 and description in [0014]; Examiner notes that the engine is interpreted as a processor as per the Claim Interpretation Section above] configured to: convert applicable stimuli in the field of detection into a set comprising one or more of linear movement values and rotational movement values [again see [0015] describing measuring linear accelerations and angular positions; then note utilizing the values indicating linear position, linear velocity, angular position, angular velocity, angular acceleration, etc. in the gesture data set described in [0022]]; and
a gesture distillation engine [again see processor 102 and description in [0014]; Examiner notes that the engine is interpreted as a processor as per the Claim Interpretation Section above] configured to derive a minimal gesture index for the gesture pattern [see e.g. abstract, lines 3-5 and [0012], lines 6-9; again see figs. 3-5 and note downsampling gesture data in 314 shown in fig. 3; note also the downsampling to 1 data point indicated in [0029]].

Iyer does not explicitly teach any of the following:
that the gesture-agnostic actions include actions that do not include gestures;
computing a set of derived values from the one or more of linear movement values and rotational movement values; and
applying a gesture-related contextual calibration to obtain a gesture-related feature subset.

see e.g. fig. 3] and further teaches:
detecting gesture-agnostic actions that include actions that do not include gestures [see e.g. [0020] and note distinguishing gesture events from no-gesture events; see also [0053] indicating detecting non-gesture related motion];
computing a set of derived values from one or more of linear movement values and rotational movement values [see e.g. [0069] and note calculating a set of values from axes data comprising linear acceleration and rotational movement]; and
applying a gesture-related contextual calibration to obtain a gesture-related feature subset [see e.g. [0059] indicating the identification of a gesture event and locating an event window containing data related to the input gesture; note also in [0069] calculating features for each event window for each sensor and obtaining an event vector].

It would have been obvious to one of ordinary skill in the art having the teachings of Iyer and Zhang before the effective filing date of the claimed invention to specifically include in Iyer’s system he detection of actions that do not include gestures and to further compute derived values from the sensor-related values and to further apply additional calibration for obtaining gesture-related feature subsets, as per Zhang’s teachings. The motivation for this obvious combination of teachings would be to enhance Iyer’s system by accounting for other non-gesture actions that may be detected in the environment and by relying on further computations related to the sensed values and additional calibration related to gesture-based data to make the system more practical by automatically filtering gesture-related data.

Regarding claim 3, the rejection of claim 1 is incorporated. Iyer further teaches that detecting the gesture-agnostic actions of the human agent is performed by one or more of an accelerometer, a gyroscope, and a camera [again see e.g. [0015]-[0016] indicating an accelerometer, a gyroscope, and a camera; see also fig. 1, 114, 116, and 118].

Regarding claim 5, the rejection of claim 1 is incorporated. Iyer further teaches that detecting the gesture-agnostic actions is performed at least by a gyroscope, the gyroscope comprising a MEMS gyroscope, a fiberoptic gyroscope, a solid state ring laser, or a spinning disc in which an axis of rotation is capable of assuming any orientation [again see e.g. [0015] indicating a MEMS gyroscope].


Regarding claims 6 and 17, the rejection of claims 1 and 14 are respectfully incorporated. Zhang further teaches that the derived values include one or more of mode value, mean frequency between samples, mean value, and standard deviation [again see e.g. [0069] and note the set of derived values including a mean and standard deviation of the values from the axes data comprising linear acceleration and rotational movement].

 Regarding claims 7 and 18, the rejection of claims 1 and 14 are respectfully incorporated. Zhang further teaches that applying the gesture-related contextual calibration to obtain the gesture-related feature subset includes tagging to indicate one or more of a gesture start time, a gesture end time, a non-gesture start time, and a non-gesture end time [see e.g. [0059] indicating the identification of a gesture event and locating an event window containing data related to the input gesture; note also in [0069] calculating features for each event window for each sensor and obtaining an event vector; especially note that the located event window includes a time period corresponding to a gesture thus indicates a gesture start time and a gesture end time; see also [0027]].

Regarding claim 16, the rejection of claim 14 is incorporated. Iyer further teaches that the human-to-machine interface-assisting sensor suite comprises one or more of an accelerometer, a gyroscope, and a camera [again see e.g. [0015]-[0016] indicating an accelerometer, a gyroscope, and a camera in gesture measurement device 108 shown in fig. 1; see also fig. 1, 114, 116, and 118].


Claims 2 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Iyer in view of Zhang, as applied to claims 1 and 14 above, and further in view of the non-patent publication, “Shin, Sungho, and Wonyong Sung. “Dynamic hand gesture recognition for wearable devices with low complexity recurrent neural networks." 2016 IEEE International Symposium on Circuits and Systems (ISCAS). IEEE, 2016,” (hereinafter as Shin).

Regarding claim 2, the rejection of claim 1 is incorporated. Iyer/Zhang does not explicitly teach determining a size of the minimal gesture index based on an amount of storage on a wearable device on which the minimal gesture index is to be stored.
Shin teaches determining a size of the minimal gesture index based on an amount of storage on a wearable device on which the minimal gesture index is to be stored [see e.g. the abstract indicating using gesture recognition in conjunction with a wearable device and optimizing the amount of memory size for storing weight of gesture-related signals; see also  paragraph before last in the Introduction section on p. 2274 indicating minimizing the memory size for storing the weights for gesture accelerometer data described in the Abstract and thus reducing it to 2 bits].
It would have been obvious to one of ordinary skill in the art having the teachings of Iyer, Zhang, and Shin before the effective filing date of the claimed invention to apply Shin’s teaching of minimizing the memory size for weight storage to Iyer’s method for finding a minimal gesture index. The motivation for this obvious combination of teachings would be to take into consideration the memory size limits of wearable devices that commonly use gestures.

Regarding claim 15, the rejection of claim 14 is incorporated. Iyer/Zhang does not explicitly teach that the gesture distillation engine is further configured to determine a size of the minimal gesture index based on an amount of storage on a wearable device on which the minimal gesture index is to be stored.
Shin teaches determining a size of the minimal gesture index based on an amount of storage on a wearable device on which the minimal gesture index is to be stored [see e.g. the abstract indicating using gesture recognition in conjunction with a wearable device and optimizing the amount of memory size for storing weight of gesture-related signals; see also  paragraph before last in the Introduction section on p. 2274 indicating minimizing the memory size for storing the weights for gesture accelerometer data described in the Abstract and thus reducing it to 2 bits].
It would have been obvious to one of ordinary skill in the art having the teachings of Iyer, Zhang, and Shin before the effective filing date of the claimed invention to apply Shin’s teaching .


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Iyer in view of Zhang, as applied to claim 1 above, and further in view of Keller et al., US PGPUB 2014/0176439 A1 (hereinafter as Keller).

Regarding claim 4, the rejection of claim 1 is incorporated. Iyer/Zhang does not explicitly teach that detecting the gesture-agnostic actions is performed at least by an accelerometer, the accelerometer using resistive, capacitive, inductive, magnetic, time- of-flight, or post encoding technology.
Keller teaches detecting gesture-agnostic actions performed at least by an accelerometer [see e.g. [0017] indicating first and second accelerometers whose sensor readings are used to detect hand gestures], the accelerometer using resistive, capacitive, inductive, magnetic, time- of-flight, or post encoding technology [see e.g. [0014], lines 21-24 indicating that the accelerometer uses magnetic technology; see also [0007]].
It would have been obvious to one of ordinary skill in the art having the teachings of Iyer, Zhang, and Keller before the effective filing date of the claimed invention to explicitly specify that the accelerometer taught by Iyer uses magnetic technology, as taught by Keller. The motivation for this obvious combination of teachings would be to enable the use of the magnetic again see e.g. [0007]].


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Iyer in view of Zhang, as applied to claim 1 above, and further in view of McQueen et al., US PGPUB 2019/0371145 A1 (hereinafter as McQueen).

Regarding claim 8, the rejection of claim 1 is incorporated. Iyer/Zhang does not explicitly teach sharing the gesture-related feature subset with a training computer in encrypted plain text or in non-encrypted plain text.
McQueen teaches sharing training data with a computer in encrypted plain text [see e.g. [0041], especially lines 12-13 indicating sharing encrypted training data; note in [0064], lines 13-16 indicating data that is textual; see also [0034], lines 1-6].
It would have been obvious to one of ordinary skill in the art having the teachings of Iyer, Zhang, and McQueen before the effective filing date of the claimed invention to apply McQueen’s teaching of sharing training data in encrypted plain text with a computer to the gesture-related feature subset taught by the combination of Iyer and Zhang. The motivation for this obvious combination of teachings would be to isolate sensitive data in secure and trusted environments by preventing processors from accessing raw unencrypted data, as described by McQueen [see e.g. [0057]; see also [0021]].


Claims 9 and 19 are also rejected under 35 U.S.C. 103 as being unpatentable over Iyer in view of Zhang, as applied to claims 1 and 14 above, and further in view of Shin.

Regarding claim 9, the rejection of claim 1 is incorporated. Iyer/Zhang does not explicitly teach that the minimal gesture index is derived using a neural network.
Shin teaches deriving a minimal gesture index using a neural network [see e.g. the paragraph before last in the Introduction section on p. 2274 indicating the use of a recurrent neural network (RNN) to minimize the memory size for storing weights for gesture accelerometer data as per the Abstract; see also first 2 lines under subsection B on p. 2275].
It would have been obvious to one of ordinary skill in the art having the teachings of Iyer, Zhang, and Shin before the effective filing date of the claimed invention to apply Shin’s teaching of utilizing neural networks to derive the minimal gesture index to the teachings of Iyer finding minimal gesture representations. The motivation for this obvious combination of teachings would be to benefit from the low-complexity available techniques for optimizing the amount of memory needed for storing gesture index data, as also suggested by Shin [see e.g. abstract].

Regarding claim 19, the rejection of claim 14 is incorporated. Iyer/Zhang does not explicitly teach that the gesture distillation engine is configured to derive the minimal gesture index using a neural network.
Shin teaches deriving a minimal gesture index using a neural network [see e.g. the paragraph before last in the Introduction section on p. 2274 indicating the use of a recurrent neural network (RNN) to minimize the memory size for storing weights for gesture accelerometer data as per the Abstract; see also first 2 lines under subsection B on p. 2275].
.


Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Iyer in view of Zhang and Shin, as applied to claims 9 and 19 above, and further in view of Zhang et al., US PGPUB 2020/0026992 A1 (hereinafter as Zhang I).

Regarding claim 10, the rejection of claim 9 is incorporated. Iyer/Zhang/Shin does not explicitly teach translating coefficients for the neural network to an architecture developed for a particular set of processors.
Zhang I teaches translating coefficients for a neural network to an architecture developed for a particular set of processors [see e.g. title; abstract, especially lines 1-5; and [0035] indicating converting a neural network to a specific hardware architecture thus compiling it by translating coefficients to fit the target hardware; see also fig. 1].
It would have been obvious to one of ordinary skill in the art having the teachings of Iyer, Zhang, Shin, and Zhang I before the effective filing date of the claimed invention to apply Zhang I’s teaching for adapting the implementation of the neural network to certain hardware to the 

Regarding claim 20, the rejection of claim 19 is incorporated. Iyer/Zhang/Shin does not explicitly teach that the gesture distillation engine is further configured to translate coefficients for the neural network to an architecture developed for a particular set of processors.
Zhang I teaches translating coefficients for a neural network to an architecture developed for a particular set of processors [see e.g. title; abstract, especially lines 1-5; and [0035] indicating converting a neural network to a specific hardware architecture thus compiling it by translating coefficients to fit the target hardware; see also fig. 1].
It would have been obvious to one of ordinary skill in the art having the teachings of Iyer, Zhang, Shin, and Zhang I before the effective filing date of the claimed invention to apply Zhang I’s teaching for adapting the implementation of the neural network to certain hardware to the gesture distillation engine taught by the combination of Iyer and Shin. The motivation for this obvious combination of teachings would be to enable running the neural network on a variety of devices.


Claims 11-13 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Iyer in view of Zhang, as applied to claims 1 (for claims 11-13) and 14 (for claim 21) above, and further in view of Bulzacki, US PGPUB 2013/0278501 A1 (hereinafter as Bulzacki).


Regarding claim 11, the rejection of claim 1 is incorporated. Iyer/Zhang does not explicitly teach any of the following:
generating, by a wearable device, a token; and
sending, by the wearable device, one or more of gesture-infused raw data and gesture- infused preprocessed data to a server using the token as an identifier; 
wherein the server: 
decrypts the one or more of gesture-infused raw data and gesture-infused preprocessed data; 
generates and encrypts coefficients; and
sends the coefficients to the wearable device.

Bulzacki teaches:
generating, by a wearable device, a token [note an example of a remote client device that is a Nintendo’s Wii remote controller as in [0133] with accelerometers for sensing gestures; note also gesture data recorded at a particular time as in [0075], lines 24-26 and note that a timestamp is a token generated by the remote client device]; and
sending, by the wearable device, one or more of gesture-infused raw data and gesture- infused preprocessed data to a server using the token as an identifier [see [0075] lines 1-4 indicating sending gesture data from remote client devices to a server and see fig. 2; note again in [0075], lines 24-26 that the gesture positional data is identified by the timestamp; see also [0088] for more examples of gesture data]; 
wherein the server [see fig. 2, 200]: 
see e.g. [0011] and note the identification of gesture data at the server side receiving the gesture data as shown in fig. 2; Examiner notes that decryption is interpreted broadly to encompass any sort of making something intelligible or identification of the data involved]; 
generates and encrypts coefficients [see again [0011]-[0012] and note generating new data points (which can be treated as coefficients) by determining a subset of the set of gesture data points that is sufficient to recognize a gesture; see also abstract, lines 2-3 indicating compressing the gesture data by principal joint variable analysis which eliminates some less relevant gesture features, as per [0163]; see also applying PCA which further collapses the data and maps it to a new coordinate frame as per [0174]-[0175] thus creating a converted form of the coefficients as also can be seen e.g. in fig. 14 (which can be treated via broad claim interpretation as an encrypted form)]; and
sends the coefficients to the wearable device [again note in [0011] storing the compressed data in reference to the gesture into a database of the system; see database 220 in fig. 2; see [0095], last 4 lines indicating sharing the data stored in the database 220 with any remote client 100 which includes the remote client from the original gesture data originated].

It would have been obvious to one of ordinary skill in the art having the teachings of Iyer, Zhang, Shin, and Bulzacki before the effective filing date of the claimed invention to apply Bulzacki’s teaching for transferring and manipulating gesture data between a client detecting 

Regarding claim 12, the rejection of claim 11 is incorporated. Bulzacki further teaches that the data is at least gesture-infused raw data [see e.g. the raw data including x-y-z-positions for different body parts], and that the method further comprises discarding gesture-infused raw data [note in last 2 lines of [0192] discarding raw data in the starting and end of recorded gesture-infused raw data].

Regarding claim 13, the rejection of claim 11 is incorporated. Bulzacki further teaches: 
storing the coefficients on the server [again see [0011] and note storing the compressed gesture data into the database and see database 220 store on server 200 shown in fig. 2]; 
generating a file for multiple devices, the multiple devices being capable of decrypting the coefficients [again see [0095] and fig. 2 and note that the database is accessible by any remote client device; see also [0075] and note how multiple remote client devices is capable of providing gesture data and also recognizing (which entails identification and decryption of) gestures based on processed gesture data on the aggregated database file]; and 
sharing the file in a public modality [again see [0095]; [0075]; fig. 2 and note how the database is publicly available to all the remote client devices 110A … 100N; see also [0126] explicitly indicating a free public database].

Regarding claim 21, the rejection of claim 14 is incorporated. Iyer/Zhang does not explicitly teach any of the following:
a wearable device configured to: 
generate a token; and
 	send one or more of gesture-infused raw data and gesture- infused preprocessed data to a server using the token as an identifier; 
the server configured to: 
decrypt the one or more of gesture-infused raw data and gesture-infused preprocessed data; 
generate and encrypt coefficients; and
send the coefficients to the wearable device.

Bulzacki teaches:
a wearable device [note an example of a remote client device that is a Nintendo’s Wii remote controller as in [0133] with accelerometers for sensing gestures] configured to: 
generate a token [note gesture data recorded at a particular time as in [0075], lines 24-26 and note that a timestamp can is a token generated by the remote client device]; and
send one or more of gesture-infused raw data and gesture- infused preprocessed data to a server using the token as an identifier [see [0075] lines 1-4 indicating sending gesture data from remote client devices to a server and see fig. 2; note again in [0075], lines 24-26 that the gesture positional data is identified by the timestamp; see also [0088] for more examples of gesture data]; 
the server [see fig. 2, 200] configured to: 
decrypt the one or more of gesture-infused raw data and gesture-infused preprocessed data [see e.g. [0011] and note the identification of gesture data at the server side receiving the gesture data as shown in fig. 2; Examiner notes that decryption is interpreted broadly to encompass any sort of making something intelligible or identification of the data involved]; 
generate and encrypt coefficients [see again [0011]-[0012] and note generating new data points (which can be treated as coefficients) by determining a subset of the set of gesture data points that is sufficient to recognize a gesture; see also abstract, lines 2-3 indicating compressing the gesture data by principal joint variable analysis which eliminates some less relevant gesture features, as per [0163]; see also applying PCA which further collapses the data and maps it to a new coordinate frame as per [0174]-[0175] thus creating a converted form of the coefficients as also can be seen e.g. in fig. 14 (which can be treated via broad claim interpretation as an encrypted form)]; and
send the coefficients to the wearable device [again note in [0011] storing the compressed data in reference to the gesture into a database of the system; see database 220 in fig. 2; see [0095], last 4 lines indicating sharing the data stored in the database 220 with any remote client 100 which includes the remote client from the original gesture data originated].





Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20130162520 A1
GESTURE DETECTION AND COMPACT REPRESENTATION THEREOF
Kettle; Paul J.
US 20180307318 A1
GESTURE EMBEDDED VIDEO
Wu; Chia Chuan et al.
US 20170192753 A1
TRANSLATION OF GESTURE TO GESTURE CODE DESCRIPTION USING DEPTH CAMERA
KARMON; Kfir et al.
US 20120214594 A1
MOTION RECOGNITION
Kirovski; Darko et al.
US 20120323521 A1
SYSTEM AND METHOD FOR RECOGNIZING GESTURES
De Foras; Etienne et al.
US 20150164430 A1
METHOD FOR CLASSIFYING USER MOTION
Hu; Julia et al.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA S AYAD whose telephone number is (571)272-2743.  The examiner can normally be reached on Monday-Friday, 7:30 am - 4:30 pm. Alt, Friday, EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan P. Savla can be reached on 571-272-1077.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIA S AYAD/Examiner, Art Unit 2145                                                                                                                                                                                                        
/Arpan P. Savla/Supervisory Patent Examiner, Art Unit 2145